Citation Nr: 1132382	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently evaluated as noncompensable prior to April 6, 2010, and 10 percent disabling beginning April 6, 2010.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

At the hearing, the Veteran affirmed that he wanted consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In particular, the Veteran affirmed that his service- connected bilateral hearing loss and diabetes mellitus rendered him unemployable.  (See Transcript pgs. 3-4).  The Court of Appeals for Veterans Claims has clarified that a claim for a TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  In VAOPGCPREC 6-96, it was also noted that if the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  

Here, the record reflects that during the course of the current appeal, entitlement to TDIU was last denied in a May 2010 rating decision.  The Veteran was mailed notification of the denial on June 1, 2010, which he did not appeal.  Given all of the above, and in particular, the Veteran's assertion of entitlement to TDIU based in part on other service-connected disabilities (diabetes mellitus) not currently before the Board, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.  Accordingly, the issue of entitlement to TDIU has been raised by the record, and is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to April 6, 2010, the Veteran's bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear.

2.  Beginning April 6, 2010, the Veteran's bilateral hearing loss is manifested by Level II hearing acuity in the right ear and Level IX hearing acuity in the left ear based on an exceptional pattern demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met prior to April 6, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met beginning April 6, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In a May 2006 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the underlying claim for service connection as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran was provided the same notice in a September 2008 VCAA letter.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes VA and private treatment records and reports of VA examinations.  The Board finds the August 2006 and April 2010 VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise "informed of the relevant facts," including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, addressed the relevant rating criteria, and described the functional effects caused by the hearing disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board acknowledges the Veteran's complaint in the notice of disagreement that the testing conducted on the 2006 VA examination in a sound booth was not reflective of the impact his hearing loss had on his functioning in a real-world setting.  The Court, however, has upheld VA's audiological testing procedures.  See Martinak, 21 Vet. App. at 454.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records, submitting statements setting forth his contentions, and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from bilateral service- connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2010).

Analysis

1.  Schedular Rating

In a September 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation under Diagnostic Code 6100 effective February 14, 2006, the date of receipt of the Veteran's claim for compensation benefits.  In a June 2010 supplemental statement of the case, the RO increased the disability rating to 10 percent effective April 6, 2010, the date of a VA audiological examination report.  

Service treatment records were reviewed.  In addition, records identified by the Veteran were obtained from Dr. E.C.  An October 2005 report on an audiogram noted an impression of moderate to moderately-severe mid to high frequency sensorineural hearing loss in the right ear, and moderately-severe to profound mid to high frequency sensorineural hearing loss in the left ear.  The audiogram contains uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  While the results for the right ear are interpretable, the results for the left ear are not (there are no clearly marked "X"s at 3000 and 4000 Hertz).  Moreover, as for the administered speech audiometry, it is unclear if the Maryland CNC Test was utilized. 

When VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011). The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id. at 270.  Here, the Board finds it unnecessary to request clarification from the private provider as unlike in Savage, there is other evidence (the August 2006 VA audiology examination report) contemporaneous to the private audiogram that sufficiently describes the nature of the claimed bilateral hearing disability. 

In August 2006, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
45
55
65
44
LEFT
15
65
95
105
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 50 percent in the left ear.  The examiner diagnosed moderate to moderately-severe high frequency sensorineural hearing loss in the right ear, and moderately-severe to profound high frequency sensorineural hearing loss in the left ear.  The diagnosis is similar to the private examiner's diagnosis in October 2005.

In April 2010, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
50
60
70
50
LEFT
25
75
105 
105+
78

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 52 percent in the left ear.   

Thus, in August 2006, the Veteran exhibited Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear according to Table VI.  These findings are commensurate with the currently assigned noncompensable evaluation prior to April 6, 2010 according to Table VII.  In April 2010, he exhibited Level II hearing acuity in the right ear and Level VIII hearing acuity in the left ear according to Table VI.  These findings are commensurate with the currently assigned 10 percent rating beginning April 6, 2010 according to Table VII.  There, however, is an exceptional pattern of hearing impairment demonstrated in the left ear.  Under Table VIa, with a puretone threshold average of 78, Level VII hearing acuity is shown in the left ear.  The Level designation for hearing impairment in the left ear from Table VI results in the higher numeral (VIII) which must be elevated to the next higher Level (IX).  See 38 C.F.R. § 4.86(b) (2010).  Findings of Level II hearing acuity in the right ear and Level IX hearing acuity in the left ear based on an exceptional pattern demonstrated, however, are still commensurate with a 10 percent rating.  Accordingly, the currently assigned ratings are appropriate.  The Veteran is assigned staged ratings as the factual findings show distinct time periods that the Veteran's disability warranted different ratings.  Fenderson, 12 Vet. App. at 126.

2.  Extra-Schedular Rating

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  At the August 2006 VA examination, the Veteran reported that he had difficulty hearing in most listening situations especially if there was noise in the background.  The April 2010 VA examination report noted that the Veteran was likely to have difficulty communicating in the presence of background noise or in a variety of conditions where the speaker was to his left side.  There were no effects on his usual daily activities.  At the June 2011 Board hearing, the Veteran provided testimony that he had difficulty hearing in many situations especially if there was noise in the background.  He indicated that he had difficulty hearing female aircraft controllers in his former employment as a pilot, and he had difficulty hearing some men's voices.  In the notice of disagreement, the Veteran also indicated he had difficulty hearing children's voices.  Difficulty hearing certain tones in voices especially in the presence of background noise unfortunately is not an exceptional or unusual feature or symptom of a hearing disability not contemplated in the rating criteria.  Indeed, the Veteran has an exceptional hearing pattern in the left ear which was accounted for in the 10 percent evaluation.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss prior to April 6, 2010 is denied.

An initial rating in excess of 10 percent for bilateral hearing loss beginning April 6, 2010 is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


